Exhibit 10.24

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A

NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM
THIS INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.





 



OVERRIDING ROYALTY INTEREST DEED



 





 





THE STATE OF TEXAS           ~





                                                                                     
KNOW ALL MEN BY THESE PRESENTS:





COUNTY OF FREESTONE  ~





 





 





Date:





               July 20, 2006

 

Effective Date:

                July 26, 2006





 





Grantor:



               WENTWORTH ENERGY, INC., an Oklahoma corporation

, acting by and



                through its duly authorized officer, undersigned





 





Grantor's Mailing Address:





                115 West 7th Street, Suite #1415, Fort Worth,





                Tarrant County, Texas 76102





           





Grantee:



                ROBOCO ENERGY, INC

., a Texas corporation







 





Grantees' Mailing Address: 





            5110 Anderson County Road 2206, Palestine,





            Anderson County, Texas 75801





 





Consideration:





Ten and No/100 ($10.00) Dollars and other good and valuable consideration, the
receipt and sufficiency of which is hereby expressly confessed and recognized by
Grantor.





 





Property:

A three (3.00%) percent overriding royalty interest of Grantor's mineral
interest, in all the oil, gas, and constituent elements including cashinghead
gas produced from wells drilled by WENTWORTH ENERGY, INC. as well as from any
well or wells drilled for or in which WENTWORTH ENERGY, INC. participates
(whether by farmout, farm-in, lease, assignment or otherwise) as a result of the
recommendation of WENTWORTH ENERGY, INC., as may be located on those certain
properties described in Exhibit A., attached hereto and fully incorporated
herein.  Such grant shall only apply to production as described herein, from
wells drilled and developed subsequent to the date of this conveyance, and shall
not include any well on the subject properties that may be in production as of
the date of this conveyance.

 



When the context requires, singular nouns and pronouns include the plural.  This
instrument shall be deemed to be effective upon its recording in the office of
the county clerk.





 





 





--------------------------------------------------------------------------------

 





 





            EXECUTED this           day of June, 2006.





 





 





 





                                                                                   
WENTWORTH ENERGY, INC.





 





 





                                                                        By: 
                                                                     JOHN PUNZO,



                                                                                   
Its Chief Executive Officer



 





 





THE STATE OF TEXAS           ~





 





COUNTY OF ANDERSON        ~





 





            This instrument was acknowledged before me on the 20 day of June,
2006, by John Punzo, in the capacity stated, on behalf of Wentworth Energy, Inc.





 





 





                                                                                                                                                           
                                                                    





                                                                                                                                                           
Notary Public in and for the State of Texas





 





 





After recording, please return to:



JACKSON HANKS, P.C.





Post Office Box 2458





Palestine, Texas  75802

 

--------------------------------------------------------------------------------

EXHIBIT A.

 

MINERAL INTERESTS

 

FREESTONE COUNTY, TEXAS







 



1-27.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 102.22 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in Freestone County, Texas conveyed by the P. D. C. Ball Estate to Quincy Henry,
et ux in instrument dated 12-18-1943 of record in Volume 173 at Page 287, Deed
Records of Freestone County, Texas.



 

2-28.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 134.83 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in Freestone County, Texas conveyed by the P. D. C. Ball Estate to Eli Vernon in
instrument dated 12-18-1943 of record in Volume 176 at Page 500, Deed Records of
Freestone County, Texas.



 

3-29.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 146.94 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in Freestone County, Texas conveyed by the P. D. C. Ball Estate to C. C.
Servance in instrument dated 01-27-1945 of record in Volume 175 at Page 373,
Deed Records of Freestone County, Texas.



 

4-30.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 115.46 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in Freestone County, Texas conveyed by the P. D. C. Ball Estate to Daniel C.
Hutcherson in instrument dated 01-23-1946 of record in Volume 182 at Page 515,
Deed Records of Freestone County, Texas.



 

5-31.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 107.63 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in Freestone County, Texas conveyed by the P. D. C. Ball Estate to Charlie
Vernon in instrument dated 12-30-1946 of record in Volume 193 at Page 105, Deed
Records of Freestone County, Texas.



 

6-32.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 110 acre tract of land located on the J. Y. Aguilera Grant, A-2, in
Freestone County, Texas conveyed by the P. D. C. Ball Estate to Willis McDonald
in instrument dated 11-01-1947 of record in Volume 198 at Page 201, Deed Records
of Freestone County, Texas.



 

7-33.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 191.67 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in Freestone County, Texas conveyed by the P. D. C. Ball Estate to Dan Tippen in
instrument dated 11-25-1946 of record in Volume 190 at Page 622, Deed Records of
Freestone County, Texas.



--------------------------------------------------------------------------------

 

8-34.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 51.54 acre tract of land located on the M. Rionda Grant, A-25, in
Freestone County, Texas conveyed by the P. D. C. Ball Estate to J. A. DeFrance
in instrument dated 12-18-1943 of record in Volume 167 at Page 44, Deed Records
of Freestone County, Texas.



 

9-35.    All oil, gas, coal, lignite and other minerals in and under a 455.73
acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas being part of Tract 2 containing 1,165.65 acres conveyed by
Mercantile Trust Company, et al to TEXLAN, INC. in instrument dated 01-09-1953
of record in Volume 242 at Page 81, Deed Records of Freestone County, Texas.



 

10-36.  All oil, gas, coal, lignite and other minerals in and under a 113.95
acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas being part of Tract 2 containing 1,165.65 acres conveyed by
Mercantile Trust Company, et al to TEXLAN, INC. in instrument dated 01-09-1953
of record in Volume 242 at Page 81, Deed Records of Freestone County, Texas.



 

11-37.  All oil, gas, coal, lignite and other minerals in and under a 564.50
acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas being part of the lands conveyed by Mercantile Trust Company, et
al to TEXLAN, INC. in instrument dated 01-09-1953 of record in Volume 242 at
Page 81, Deed Records of Freestone County, Texas.  Said premises was
subsequently conveyed to H. J. Harding in instrument dated 12-29-1953 of record
in Volume 279 at Page 54, Deed Records of Freestone County, Texas.





 





12-38.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 579.38 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in

            Freestone County, Texas conveyed by the P. D. C. Ball Estate to
Billye Fay Tyus in instrument dated 11-27-1944 of record in Volume 174 at Page
538, 

            Deed Records of Freestone County, Texas.





 









13-39.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 214.27 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in

              Freestone County, Texas conveyed by the P. D. C. Ball Estate to W.
A. Tyus in instrument dated 07-10-1940 of record in Volume 158 at Page 571,

              Deed Records of Freestone County, Texas.

 





--------------------------------------------------------------------------------

 





14-40.    An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 75.90 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in

              Freestone County, Texas conveyed by the P. D. C. Ball Estate to J.
R. DeFrance in instrument dated 10-26-1942 of record in Volume 167 at Page 48,

              Deed Records of Freestone County, Texas.





 





15-41.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 79.50 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in

             Freestone County, Texas conveyed by the P. D. C. Ball Estate to Roy
De France in instrument dated 10-26-1942

             of record in Volume 167 at Page 46, Deed Records of Freestone
County, Texas.





 





16-42.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 36 acre tract of land located on the J. Y. Aguilera Grant, A-2, in
Freestone County, Texas conveyed by the P. D. C. Ball Estate to Judge Love, et
ux in instrument dated 07-10-1940 of record in Volume 159 at Page 62, Deed
Records of Freestone County, Texas.





 





17-43.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 121 acre tract of land located on the J. Y. Aguilera Grant, A-2, in
Freestone County, Texas conveyed by the P. D. C. Ball Estate to Rankin Gilpin in
instrument dated 05-19-1942 of record in Volume 164 at Page 288, Deed Records of
Freestone County, Texas.





 





18-44.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 40.57 acre tract of land located on the J. Y. Aguilera Grant, A-2,
in Freestone County, Texas conveyed by the P. D. C. Ball Estate to Alex Marshall
in instrument dated 01-20-1943 of record in Volume 166 at Page 267, Deed Records
of Freestone County, Texas.

 











19-45.  All the oil, gas, coal, lignite and other minerals in and under a
649.796 acre tract of land located on the J. Y. Aguilera Grant, A-2, (308.936
acres) and on the M. Rionda Grant, A-25 (340.86 acres) in Freestone County,
Texas conveyed by the P. D. C. Ball Estate to W. L. Tyus, et ux in instrument
dated 11-27-1944 of record in Volume 174 at Page 538, Deed Records of Freestone
County, Texas.



 



20-46.  All the oil, gas, coal, lignite and other minerals in and under a
3,040.27 acre tract of land located on the M. Rionda Grant, A-25, in Freestone
County, Texas , being described as Sixth Tract described in deed from Mercantile
Trust Company, et al to TEXLAN, Inc. dated 01-09-1953 of record in Volume 242 at
Page 81, Deed Records of Freestone County, Texas and being the same land
described as Second Tract in an Oil, Gas and Mineral Lease executed by Frank E.
Nulsen, et al to Eugene T. Etter dated 06-25-1957 of record in Volume 277 at
Page 411, Deed Records of Freestone County, Texas.  Out of this tract 323.0
acres is a part of the EXXON - BARNEY L. CROUCH GAS UNIT #1; said 323.0 acres
being described in a certain 694.23 acre Unit Designation dated 02-27-1984
executed by Exxon Corporation of record in Volume 659 at Page 805, Deed Records
of Freestone County, Texas.

 





--------------------------------------------------------------------------------

 

21-47.  All the oil, gas, coal, lignite and other minerals in and under a
1,251.895 acre tract of land located on the M. Rionda Grant, A-25, in Freestone
County, Texas described in an Oil, Gas and Mineral Lease executed by William R.
Cady, et al to C. M. Pope, Jr., dated 06-12-1980 of record in Volume564 at Page
191, Deed Records of Freestone County, Texas; said lease being subsequently
assigned to Exxon Corporation and 1/2 of the oil, gas and other minerals in a
880.61 acre tract was described as Tract 5 in the Bartlett Lease 09-15-1999)
said tract being described in deed from  William R. Cady, et al to W. J. Tate in
instrument dated 05-12-1948 of record in Volume 200 at Page 124, Deed Records of
Freestone County, Texas.  Out of the total acreage 640 acres is included in the
Indian Creek No. 2 Gas Unit described in a Unit Designation executed by SW
Operating, Inc. dated 09-23-1985 of record in Volume 704 at Page 778, Deed
Records of Freestone County, Texas.



 





22-48.  All of the oil, gas, coal, lignite and other minerals in and under a
1,225.9 acre tract of land located on the J. Y. Aguilera Grant, A-2, in
Freestone County, Texas being 225.9 acres described as Third Tract in deed from
Mercantile Trust Company, et al to TEXLAN, Inc. dated 01-09-1953 of record in
Volume 242 at Page 81, Deed Records of Freestone County, Texas and 1,000 acres
of land, a part of the 3,007.35 acre tract of land described as Eighth Tract in
deed from Mercantile Trust Company, et al to TEXLAN, Inc. dated 01-09-1953 of
record in Volume 242 at Page 81, Deed Records of Freestone County, Texas and
being the same tract of land described in an Oil, Gas and Mineral Lease dated
02-25-1980 executed by William R. Cady, et al to Texas Oil and Gas Corporation
of record in Volume 554 at Page 65, Deed Records of Freestone County, Texas.



 

23-49.  All the oil, gas, coal, lignite and other minerals in and under a 861.50
acre tract of land located on the M. Rionda Grant, A-25, in Freestone County,
Texas, being described as Fifth Tract described in deed from Mercantile Trust
Company, et al to TEXLAN, Inc. dated 01-09-1953 of record in Volume 242 at Page
81, Deed Records of Freestone County, Texas

 

24-50.  All the oil, gas, coal, lignite and other minerals in and under a 25
acre tract of land located on the J. Y Aguilera Grant, A-2, in Freestone County,
Texas, being described in a deed from the P. D. C. Ball Estate to George L.
Cooper dated 09-12-1936 of record in Volume 144 at Page 545, Deed Records of
Freestone County, Texas.



--------------------------------------------------------------------------------

 

25-51.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 222.75 acre tract of land located on the J. Y Aguilera Grant, A-2,
in Freestone County, Texas, being described in a deed from the P. D. C. Ball
Estate to Roy DeFrance dated 09-12-1936 of record in Volume 194 at Page 560,
Deed Records of Freestone County, Texas.





 



26-52.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 38.61 acre tract of land located on the J. Rionda Grant, A-25, in
Freestone County, Texas, being described in a deed from the P. D. C. Ball Estate
to F. R. Hill dated 01-05-1943 of record in Volume 166 at Page 206, Deed Records
of Freestone County, Texas.





 



27-53.  An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 130.81 acre tract of land located on the J. Y Aguilera Grant, A-2,
in Freestone County, Texas, being described in a deed from the P. D. C. Ball
Estate to Colbert Shed, et al dated 12-22-1944 of record in Volume 175 at Page
332, Deed Records of Freestone County, Texas.

 



28-54.  All the oil, gas, coal, lignite and other minerals in and under a 29.50
acre tract of land located on the M. Rionda Grant, A-25, in Freestone County,
Texas, being described in a deed from Mercantile Trust Company, et al to Hunter
Bonner dated 10-13-1953 of record in Volume 246 at Page 261, Deed Records of
Freestone County, Texas.





 



29-55.  All the oil, gas, coal, lignite and other minerals in and under a 525.5
acre tract of land located on the M. Rionda Grant, A-25, in Freestone County,
Texas, being out of the Southwest corner of the Third Tract in deed from
Mercantile Trust Company, et al to TEXLAN, Inc. dated 01-09-1953 of record in
Volume 242 at Page 81, Deed Records of Freestone County, Texas and being further
described in an Oil, Gas and Mineral Lease executed by William R. Cady, et al to
Exxon Corporation dated 06-06-1981 of record in Volume 591 at Page 162, Deed
Records of Freestone County, Texas. 





 



30-56.  All the oil, gas, coal, lignite and other minerals in and under a 151.39
acre tract of land located on the W. A. Black Survey and P.D.C. Ball Survey,
both being junior surveys of the M. Rionda Grant, A-25, in Freestone County,
Texas, being described in an Oil, Gas and Mineral Lease from Second Tract in an
Oil, Gas and Mineral Lease executed by Frank E. Nulsen, et al to Eugene T. Etter
dated 06-25-1957 of record in Volume 277 at Page 411, Deed Records of Freestone
County, Texas which said 151.39 acre tract is described in a Declaration of Gas
Unit executed by Watburn Oil Company dated 05-11-1961 of record in Volume 301 at
Page 255, Deed Records of Freestone County, Texas. The unit tract applied to the
oil and gas to the base of the Sub-Clarksville Formation.

 



--------------------------------------------------------------------------------

 

31-57.  All the oil, gas, coal, lignite and other minerals in and under a 394.32
acre tract of land located on the W. A. Black Survey, a junior survey of the M.
Rionda Grant, A-25, in Freestone County, Texas, being described as part of a 
405.7 acre tract of land described in a Pooling Declaration executed on behalf
of WATBURN OIL COMPANY - ET AL - P. D. C. BALL ESTATE GAS UNIT NO. 1-A - LESS
AND EXCEPT a 10.75 acre tract of land described in a deed from P. D. C. BALL to
Humble Pipe Line Company dated 05-29-1931 of record in Volume 116 at Page 503,
Deed Records of Freestone County, Texas.   The unit tract applied to the oil and
gas to the base of the Sub-Clarksville Formation.

 

32-58.  All the oil, gas, coal, lignite and other minerals in and under a 29.50
acre tract of land located on the M. Rionda Grant, A-25, in Freestone County,
Texas, being described in a deed from N. L. Richardson, et ux to the P. D. C.
Ball Estate dated 09-11-1935 of record in Volume 141 at Page 94, Deed Records of
Freestone County, Texas and being further described in deed from the Mercantile
Trust Company, et al to Hunter Bonner dated 10-13-1953 of record in Volume 246
at Page 261, Deed Records of Freestone County, Texas. Leased to Reserve
Management 12-28-2004; 18 month primary term.



 

32-58.  (A) All oil, gas, coal, lignite and all and other minerals in and under
a 323 acre tract of land located on the M. Rionda Grant, A-25, in Freestone
County, Texas, being described as Tract D on Exhibit "B" to a Unit Designation
dated 03-13-1984 executed by Exxon Corporation regarding the BARNEY L. CROUCH
GAS UNIT #1 (Nan-Su Gail Field) of record in Volume 661 at Page 113, Deed
Records of Freestone County, Texas.  See 20-46 above.



 

32-58.  (B) An undivided 1/2 interest in and to the oil, gas and other minerals
in and under a 102.75 acre tract of land located on the M. Rionda Grant, A-25,
in Freestone County, Texas, being described as Tract C on Exhibit "B" to a Unit
Designation dated 03-13-1984 executed by Exxon Corporation regarding the BARNEY
L. CROUCH GAS UNIT #1 (Nan-Su Gail Field) of record in Volume 661 at Page 113,
Deed Records of Freestone County, Texas as further described in a deed from
William R. Cady, et al to George Creel dated 06-23-1948 of record in Volume 201
at Page 19, Deed Records of Freestone County, Texas. 



 



32-58.  (C) An undivided 1/2 interest in and to the oil, gas and other minerals
in and under a 41.41 acre tract of land located on the M. Rionda Grant, A-25, in
Freestone County, Texas, being described as Tract A on Exhibit "B" to a Unit
Designation dated 03-13-1984 executed by Exxon Corporation regarding the BARNEY
L. CROUCH GAS UNIT #1 (Nan-Su Gail Field) of record in Volume 661 at Page 113,
Deed Records of Freestone County, Texas. 

 



--------------------------------------------------------------------------------

 

33-59.  All oil, gas, coal, lignite and all and other minerals in and under a
55.65 acre tract of land located on the M. Rionda Grant, A-25, in Freestone
County, Texas, being described as Tract B on Exhibit "B" to a Unit Designation
dated 10-13-1984 executed by Exxon Corporation regarding the WHEELOCK OIL
COMPANY GAS UNIT #1 (Nan-Su Gail Field) of record in Volume 649 at Page 211,
Deed Records of Freestone County, Texas, being amended in instrument dated
11-26-1984 of record in Volume 682 at Page 584, Deed Records of Freestone
County, Texas.



 

34-60.  All of the oil, gas, coal, lignite and  other minerals in and under a
640 acre tract of land located on the M. Rionda Grant, A-25, and the J. Y.
Aguilera Grant, A-2, in Freestone County, Texas, being described in that certain
Oil, Gas an Mineral Lease executed by William R. Cady, et al to C. M. Pope, Jr.,
dated 06-12-1980 of record in Volume 564 at Page 191, Deed Records of Freestone
County, Texas, as subsequently assigned to Exxon Corporation, all of which
premises was included in a the INDIAN CREEK GAS UNIT #1 filed by SW Operating
Company in an instrument dated 04-30-1985 record in Volume 689 at Page 315, Deed
Records of Freestone County, Texas.      



 

35-61.  All of the oil, gas, coal, lignite and  other minerals in and under a
640 acre tract of land located on the M. Rionda Grant, A-25, and the J. Y.
Aguilera Grant, A-2, in Freestone County, Texas, being described in that certain
Oil, Gas an Mineral Lease executed by William R. Cady, et al to C. M. Pope, Jr.,
dated 06-12-1980 of record in Volume 564 at Page 191, Deed Records of Freestone
County, Texas, as subsequently assigned to Exxon Corporation, all of which
premises was included in a the INDIAN CREEK GAS UNIT #2 filed by SW Operating
Company in an instrument dated 09-23-1985 of record in Volume 704 at Page 778,
Deed Records of Freestone County, Texas.

 

36-62.  All of the oil, gas, coal, lignite and  other minerals in and under a
679.86 acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas, being part of the land described in that certain Oil, Gas an
Mineral Lease executed by P. D. C. Ball to Shell Oil Corporation dated
03-29-1930 of record in Volume 111 at Page 534, Deed Records of Freestone
County, Texas, as subsequently assigned to Breck Operating Company, which
premises is included in the BRECK OPERATING CORPORATION - PYLE - BALL #3 UNIT.



 

37-63.  All of the oil, gas, coal, lignite and  other minerals in and under a
284.50 acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas, being a part of the land described in that certain Oil, Gas an
Mineral Lease executed by P. D. C. Ball to Shell Oil Corporation dated
03-29-1930 of record in Volume 111 at Page 534, Deed Records of Freestone
County, Texas, as subsequently assigned to Breck Operating Company, which
premises is included in the BRECK OPERATING CORPORATION - BALL ESTATE UNIT.

 



--------------------------------------------------------------------------------

 

38-64.  All of the oil, gas, coal, lignite and  other minerals in and under a
586.18 acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas, being a part of the land described in that certain Oil, Gas an
Mineral Lease executed by P. D. C. Ball to Shell Oil Corporation dated
03-29-1930 of record in volume 111 at Page 534, Deed Records of Freestone
County, Texas, as subsequently assigned to Breck Operating Company, which
premises is included in the BRECK OPERATING CORPORATION - BALL ESTATE #3 UNIT.

 

39-65.  All of the oil, gas, coal, lignite and  other minerals in and under a
585.00 acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas, being a part of the land described in that certain Oil, Gas an
Mineral Lease executed by P. D. C. Ball to Shell Oil Corporation dated
03-29-1930 of record in Volume 111 at Page 534, Deed Records of Freestone
County, Texas, as subsequently assigned to H. B. PYLE which premises is included
in the H. B. PYLE - P. D. C. BALL ESTATE UNIT.



 

40-66.  All of the oil, gas, coal, lignite and  other minerals in and under a
478.71 acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas, being a part of the land described in that certain Oil, Gas an
Mineral Lease executed by P. D. C. Ball to Shell Oil Corporation dated
03-29-1930 of record in Volume 111 at Page 534, Deed Records of Freestone
County, Texas, as subsequently assigned to  H. B. PYLE which premises is
included in the H. B. PYLE - BALL GAS UNIT #2.  No Unit Designation has been
filed by WISENBAKER PRODUCTION COMPANY but the P.D.C. BALL ESTATE WELL NO. 1
drilled to the Woodbine Formation is producing.  Wi



 

41-67.  All of the oil, gas, coal, lignite and  other minerals in and under a
520.53 acre tract of land located on the J. Y. Aguilera Grant, A-2, in Freestone
County, Texas, being a part of the land described in that certain Oil, Gas an
Mineral Lease executed by P. D. C. Ball to Shell Oil Corporation dated
03-29-1930 of record in Volume 111 at Page 534, Deed Records of Freestone
County, Texas, as subsequently assigned to JACK L. PHILLIPS, et al, which
premises is included in the BALL ESTATE #2 UNIT.



 

42-68.  All of the oil, gas, coal, lignite and  other minerals in 15.24 acres of
land out of a 701.754 acre tract of land located on the M. Rionda Grant, A-25,
in Freestone County, Texas, being a part of the land described in that certain
Oil, Gas an Mineral Lease executed by Francis E. Nulsen, et al to Humble Oil &
Refining Company dated 07-07-1955 of record in Volume 270 at Page 57, Deed
Records of Freestone County, Texas, as subsequently assigned to JACK L. PHILLIPS
and as further described in a Unit Designation for the NAN-SU GAIL GAS UNIT #1
in instrument executed by Jack L. Phillips to Ex Parte dated 09-24-1957 of
record in Volume 274 at Page 520, Deed Records of Freestone County, Texas. 

 

--------------------------------------------------------------------------------

 

43-69.  All of the oil, gas, coal, lignite and  other minerals in 115.76 acres
of land out of a 695.515 acre tract of land located on the M. Rionda Grant,
A-25, in Freestone County, Texas, being a part of the land described in that
certain Oil, Gas and Mineral Lease executed by Francis E. Nulsen, et al to
Humble Oil & Refining Company dated 07-07-1955 of record in Volume 259 at Page
611, Deed Records of Freestone County, Texas, as subsequently assigned to JACK
L. PHILLIPS and as further described in a Unit Designation for the NAN-SU GAIL
GAS UNIT #2 in instrument executed by Jack L. Phillips to Ex Parte dated
08-07-1957 of record in Volume 277 at Page 468, Deed Records of Freestone
County, Texas. 



 

44-70.  All of the oil, gas, coal, lignite and  other minerals in 73.31 acres of
land out of a 667.861 acre tract of land located on J. D. Dunbar Survey, a
junior survey of the M. Rionda Grant, A-25, in Freestone County, Texas, being a
part of the land described in that certain Oil, Gas and Mineral Lease executed
by Francis E. Nulsen, et al to Humble Oil & Refining Company dated 07-07-1955 of
record in Volume 270 at Page 57, Deed Records of Freestone County, Texas, as
subsequently assigned to LOYCE PHILLIPS and as further described in a Unit
Designation for the NAN-SU GAIL GAS UNIT #3 in instrument executed by Jack L.
Phillips to Ex Parte dated 09-24-1957 of record in Volume 278 at Page 378, Deed
Records of Freestone County, Texas. 



 

44-71.  All of the oil, gas, coal, lignite and  other minerals in 153.25 acres
of land out of a 677.572 acre tract of land located on the M. Rionda Grant,
A-25, in Freestone County, Texas, being a part of the land described in that
certain Oil, Gas and Mineral Lease executed by Francis E. Nulsen, et al to
Humble Oil & Refining Company dated 06-14-1957 of record in Volume 277 at Page
396, Deed Records of Freestone County, Texas, as subsequently assigned to JACK
L. PHILLIPS and as further described in a Unit Designation for the NAN-SU GAIL
GAS UNIT #4 in instrument executed by Jack L. Phillips to Ex Parte dated
07-03-1958 of record in Volume 283 at Page 53, Deed Records of Freestone County,
Texas.  r



 

45-72.  All of the oil, gas, coal, lignite and  other minerals in 640 acres of
land out of a tract of land located on the J. Y. Aguilera Grant, A-2, in
Freestone County, Texas, all of which is located in the BRECK OPERATING
CORPORATION - RED LAKE GAS UNIT #1.

 

--------------------------------------------------------------------------------

 

46-73.  All of the oil, gas, coal, lignite and  other minerals in 340.53 acres
of land out of a 640 acre tract of land located on the J. Y. Aguilera Survey,
A-2, in Freestone County, Texas, located in the BRECK OPERATING CORPORATION -
RED LAKE GAS UNIT #3.

 

45-74.  (A) An undivided 1/2 of all oil, gas and other minerals in 100 acres of
land designated as Tract 1 in the Terry "C" Well No. 1, located on the J. Y.
Aguilera Survey, A-2, in Freestone County, Texas, as described in a Unit
Declaration executed by TXO Production Corp. of record in Volume 649 at Page
427, Deed Records of Freestone County, Texas, as subsequently amended in
instrument dated 05-16-1982 of record in Volume 650 at Page 433, Deed Records of
Freestone County, Texas. 



 

(B) An undivided 1/2 of all oil, gas and other minerals in 107 acres of land
designated as Tract 2 in the Terry "C" Well No. 1, located on the J. Y. Aguilera
Survey, A-2, in Freestone County, Texas, as described in a Unit Declaration
executed by TXO Production Corp. of record in Volume 649 at Page 427, Deed
Records of Freestone County, Texas, as subsequently amended in instrument dated
05-16-1982 of record in Volume 650 at Page 433, Deed Records of Freestone
County, Texas. 



 

(C) An undivided 1/2 of all oil, gas and other minerals in 11.1 acres of land
designated as Tract 4 in the Terry "C" Well No. 1, located on the J. Y. Aguilera
Survey, A-2, in Freestone County, Texas, as described in a Unit Declaration
executed by TXO Production Corp. of record in Volume 649 at Page 427, Deed
Records of Freestone County, Texas, as subsequently amended in instrument dated
05-16-1982 of record in Volume 650 at Page 433, Deed Records of Freestone
County, Texas. 



 

(D) An undivided 1/2 of all oil, gas and other minerals in 31.47 acres of land
designated as Tract 6 in the Terry "C" Well No. 1, located on the J. Y. Aguilera
Survey, A-2, in Freestone County, Texas, as described in a Unit Declaration
executed by TXO Production Corp. of record in Volume 649 at Page 427, Deed
Records of Freestone County, Texas, as subsequently amended in instrument dated
05-16-1982 of record in Volume 650 at Page 433, Deed Records of Freestone
County, Texas. 



 

(E) All the oil, gas, coal, lignite and all other minerals in 318 acres of land
designated as Tract 9 in the Terry "C" Well No. 1, located on the J. Y.
Aguilera  Survey, A-2, in Freestone County, Texas, as described in a Unit
Declaration executed by TXO Production Corp. of record in Volume 649 at Page
427, Deed Records of Freestone County, Texas, as subsequently amended in
instrument dated 05-16-1982 of record in Volume 650 at Page 433, Deed Records of
Freestone County, Texas. 




 

 

